DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s 1/27/22 election without traverse of Group II (claims 11-20) is acknowledged.  Claims 1-8 and 10 are withdrawn from further consideration per 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim.  Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Drawings
Applicant’s 8/24/20 drawings are provisionally accepted.  However, due to their (exceptionally) numerous nature, applicant’s assistance in ensuring that all component labels in the drawings are correctly identified in the specification and vice versa is requested.  37 CFR 1.3 (duty of courtesy).

Allowable Subject Matter
Claims 15 and 20 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Regarding said claims, the closest prior art of record, detailed below, does not teach or suggest an M-soc-MOF comprising Al+3, or Al-soc-MOF, as claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-12, 14, 16-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the 2012 Pang et al. JACS article (“Pang-12”) and its Supporting Info. sheets (“Pang-12SI”)1.  Regarding claims 11-12, 14, and 19, Pang-12 discloses continuous thin films of In-soc-MOF (soc = square octahedral topology) and Ga-soc-MOF on a support.  See Pang-12 at, e.g., abstr. (defining “soc”); pp. 13176-77 (bridging par., denoting In-soc-MOF as “soc-MOF-1a”), 13178 (2nd full par., denoting Ga-soc-MOF as “soc-MOF-1b”); Figs. 1(a)/(c)/(e) (considered to show a thin film of soc-MOF-1a; whichever material the soc-MOF-1a was placed upon to take the image is considered to be a support as claimed), 3(c) (same), and 3(f) (considered to show a thin film of soc-MOF-1b; whichever material the soc-MOF-1b was placed upon to take the image is considered to be a support as claimed).
Regarding claims 16-17, Pang-12/Pang-12SI’s In-soc-MOF and Ga-soc-MOF both comprise ABTC as a ligand and nitrate as an extra-framework counter-ion.  See Pang-12 at, e.g., pp. 13176 (1st par.), 13176-77 (bridging par.), and 13178 (2nd full par.); Fig. 1(a); Pang-12SI at, e.g., pp. S1-S2.

Claims 11, 13, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the 2013 Pang et al. JACS article (“Pang-13”) and its Supporting Information sheets (“Pang-2.  Regarding claims 11, 13, and 18, Pang-13/Pang-13SI discloses continuous thin films of Fe-soc-MOF on a support; each of the Fe-soc-MOF “colloidosomes” (defined as “3D hollow superstructures”) are considered to be “thin films” as claimed, since said colloidosomes are “a monolayer” of Fe-soc-MOF.  See Pang-13/Pang-13SI at, e.g., abstr.; p. 10235 (1st & 4th par.), and S2; Figs. 1(a) (considered to show a thin film of Fe-soc-MOF; whichever material the Fe-soc-MOF was placed upon to take the image is considered to be a support as claimed) 2(a)/(e) (same), S1a) (same), and S3 (same).
Regarding claims 16-17, Pang-13/Pang-13SI’s Fe-soc-MOF comprises ABTC as a ligand and nitrate as an extra-framework counter-ion.  See Pang-13SI at, e.g., p. S2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
In considering the obviousness rejections below, the applicant should note that the person having ordinary skill in the art at the time of the effective filing date of the claimed invention has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in the application reasonably reflect this level of skill.
Claims 11-12, 14, 16-17, and 19 are additionally and/or alternatively rejected under 35 U.S.C. 103 as being unpatentable over Pang-12/Pang-12SI3.  Additionally and/or alternatively regarding claims 11-12, 14, and 19, Pang-12/Pang-12SI’s disclosures are as detailed above.  Should it be argued that the cited disclosures do not anticipate the claimed “wherein the M-soc-MOF composition is a continuous thin film on a support” limitation (Examiner does not agree with such an argument; this additional and/or alternative ground of rejection is provided for completeness of the record), Pang-12 teaches that its In-soc-MOF and Ga-soc-MOF “pave[ ] the way to new research opportunities for self-assembled MOF materials and their potential applications, including thin films for sensing devices and membranes for gas separations.”  See Pang-12 at, e.g., p. 13179 (last par.).  Since the foregoing at least suggests employing Pang-12’s In-soc-MOF and Ga-soc-MOF as thin films upon a support as claimed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to follow Pang-12’s suggestion and do so.  MPEP 2143 I (G).
Regarding claims 16-17, Pang-12/Pang-12SI’s disclosures are as detailed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161.  


/DANIEL BERNS/ February 3, 2022
Primary Examiner
Art Unit 1736




    
        
            
        
            
        
            
        
            
    

    
        1 Note that since Pang-12SI merely expounds upon certain experimental data of Pang-12 that was omitted from Pang-12 for brevity, Pang-12 and Pang-12SI are considered to be a single, unitary document in two parts.  As such, rejection under 35 U.S.C. 102(a) is proper even though both Pang-12 and Pang-12SI are cited.  MPEP 2131.01.
        2 See fn. 1, above, vis-à-vis Pang-13 and Pang-13SI.
        3 Pang-12 and Pang-12SI are considered to be a single, unitary document as detailed in fn. 1, above.